Citation Nr: 1213445	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right foot tarsal tunnel release.  

2.  Entitlement to an initial compensable rating for a left heel stress fracture. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and mother




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active military duty from June 2005 to March 2006.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for right tarsal tunnel release (claimed as right foot nerve damage) assigning a 20 percent rating, effective March 15, 2006 and entitlement to service connection for residuals of a fractured left heel bone assigning a noncompensable rating, effective March 15, 2006. 

This case has previously come before the Board.  In June 2011, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in October 2009.  A copy of the hearing transcript is of record. 

As reflected in the June 2011 remand, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability was referred to the RO for appropriate action.  This matter is again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks higher ratings for her service-connected right foot tarsal tunnel release the left heel stress fracture.  The issues were remanded in June 2011 for further development, to include associating the Veteran's VA vocational rehabilitation folder with the claims file, as well as affording the Veteran a VA examination in order to ascertain the severity of the disabilities.  

The vocational rehabilitation folder has been associated with the claims file and while the record reflects that the Veteran failed to report for the scheduled VA examination in June 2011, it is unclear whether the Veteran received notice of the scheduled examination.  In this regard, and while a copy of the notice of the scheduled June 2011 VA examination is not associated with the claims file, the record reflects mail sent to the Veteran was returned as undeliverable in June 2011 and July 2011 with no forwarding address.  In addition, an October 2011 VA Form 21-4138 notes that the August 2011 supplemental statement of the case had been faxed to the Veteran's representative in September 2011, but the representative reported that the available telephone numbers for the Veteran are nonworking numbers.  

However, a review of electronic records contained in Virtual VA reflects that the Veteran provided a current address in a February 2012 Direct Deposit Form.  A letter dated March 2012 was mailed to the Veteran using this address regarding a matter unrelated to the current claims.  This indicates that the current address is now on file with VA.  In addition, the vocational rehabilitation folder reflects that the Veteran maintains regular email contact with her vocational rehabilitation counselor.  The file further reflects that the Veteran regularly attends scheduled outpatient appointments regarding her feet, to include in April 2011, a record of which notes that the provider left a voice mail message for the Veteran on her home phone number.  

Therefore, additional attempts must be made to contact the Veteran in order to complete the development requested in the June 2011 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the Veteran at the address she supplied to VA in the February 2012 Direct Deposit Form and used in the March 2012 notification letter.  If this is unsuccessful, attempt to contact the Veteran using the email address contained in the vocational rehabilitation folder in order to obtain her current address.  If these attempts fail, verify the Veteran's current address, using all means available, in compliance with the procedures provided for in the M21-1, Part III, Subpart iii, Chapter 1, Section B, paragraph 11, Issues Regarding a Claimant's Address.  If the Veteran's current mailing address cannot be determined or verified, a statement indicating such, including a documentation of all action taken in the attempt to verify her correct address must be associated with the claims file, and the case must be returned to the Board for appellate review.  

2.  If the Veteran's current address is determined, the AOJ should forward to the Veteran all mail returned as undeliverable and she should be rescheduled and afforded another opportunity to present for VA examination.  If the Veteran presents for a scheduled VA examination in association with the claims on appeal, the AOJ should ensure compliance with all directives in the June 2011 remand.  These directives are listed below in paragraphs 3), 4) and 5).  

3.  If the Veteran is contacted, take appropriate action to obtain all records of medical treatment received by the Veteran for her service-connected disabilities that are not currently associated with the claims file. This should include records related to a possible July 2008 surgery. All records obtained pursuant to this request must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file. 

4.  If the Veteran is contacted, after securing any necessary release forms, with full address information, all documentation/records prepared pursuant to VA vocational rehabilitation should be requested. All records obtained pursuant to this request must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file. 

5.  Then, if the Veteran has been contacted, she should be afforded a VA examination of her feet, to include a neurological examination, with appropriate examiner(s), to determine the severity of her service-connected right foot tarsal tunnel release and related nerve damage, and her left heel stress fracture. 

The examiner should also conduct range of motion studies. Any pain on motion or functional loss due to pain should also be noted. Further, x-ray studies, EMG, and nerve conduction studies to determine the manifestations, symptoms and severity of her right foot tarsal tunnel release may also be conducted if deemed necessary by the examiner(s). 

Based on a review of the claims file and the results of the examination, including x-rays and EMG and nerve conduction studies if applicable, the examiner(s) is asked to address the following questions. 

a) Is there severe malunion or nonunion of the tarsal or metatarsal bones of the right foot? 

b) Is there actual loss of use of the right foot? 

c) Is there complete paralysis of the right external popliteal nerve (i.e., the foot drops with slight droop of first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes; loss of abduction of the foot, weakness of adduction; anesthesia over the entire dorsum of the foot and toes) of the right foot? 

d) Is there severe incomplete paralysis of the external popliteal nerve of the right foot? 

e) Does the Veteran's right foot disability include nerves other than the popliteal? If so, please identify these nerves and all associated symptoms. If the posterior tibial nerve is included, is there complete paralysis, as indicated by paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired? 

f) Is the left heel stress fracture considered "moderate," "moderately severe," or "severe?" Please identify the symptoms used to reach this determination. If this disability does not display the symptoms required to be considered moderate, this should be noted. 

g) Is there actual loss of use of the left foot? 

It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this REMAND, and acknowledges such review in the examination report. 

All indicated tests and studies should be accomplished, and clinical findings should be reported in detail. 

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report. 

7.  After conducting any further development deemed warranted, readjudicate the appeal.  If the benefits sought on appeal are not granted, the RO/AMC should issue a supplemental statement of the case and provide the Veteran and her representative an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


